IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DAKOTA HUNT-WALKER,1                           §
                                                   §   No. 88, 2022
           Petitioner/Respondent Below,            §
           Appellant,                              §   Court Below—Family Court
                                                   §   of the State of Delaware
           v.                                      §
                                                   §   File No. CK17-03959
    SCOTT MURPHY,                                  §   Petition Nos. 21-19764
                                                   §                 21-19772
           Petitioner/Respondent Below,            §
           Appellee.                               §

                                Submitted: August 26, 2022
                                Decided: September 27, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s order dated February 18, 2022, deciding the parties’ cross-petitions seeking

to modify the residential arrangements for the parties’ child. To the extent that the

appellant argues that the residential arrangements established in the February 18,

2022 order should be modified based on events that have occurred since the Family




1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
Court entered that order, that claim must be presented to the Family Court in the first

instance.2

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.



                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice




2
 See Price v. Boulden, 2014 WL 3566030, at *2 (Del. July 14, 2014) (“[T]his evidence was not
available to the Family Court in the first instance, is outside of the record on appeal, and cannot
properly be considered by this Court.”); Del. Elec. Coop., Inc. v. Duphily, 703 A.2d 1202, 1206
(Del. 1997) (“It is a basic tenet of appellate practice that an appellate court reviews only matters
considered in the first instance by a trial court.”).
                                                 2